Citation Nr: 0331473	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  95-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 (as in effect prior to October 1, 1997) for additional 
left knee disability manifested by medial osteoarthritis and 
pes bursitis, as a result of surgery performed at a 
Department of Veterans Affairs facility in July 1992.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional left 
knee disability manifested by medial osteoarthritis and pes 
bursitis, as a result of surgery performed at a VA facility 
in July 1992.  The veteran appealed this determination to the 
Board.  

The Board remanded the claim to the RO in April 1997 for 
further development.  Subsequently, in a September 1999 
decision, the Board denied the claim on the basis that it was 
not well grounded.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2000 Order, the Court vacated the 
Board's September 1999 decision and remanded the claim to the 
Board for consideration under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In August 2001, the Board remanded the case to the RO for 
further development in accordance with the VCAA.  The case 
has now been returned to the Board.  Regrettably, another 
remand is necessary.  

The Board notes that in the September 1999 decision, the 
Board remanded the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for post-traumatic stress disorder (PTSD).  In a February 
2003 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating effective November 8, 
1995.  The veteran has not expressed further disagreement 
with this determination.  Accordingly, the issue is no longer 
in appellate status and will not be addressed herein.  




REMAND

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The case was remanded to the RO in August 2001 for action 
required by the VCAA.  In an attempt to meet those 
requirements, the RO sent the veteran a letter in December 
2001.  A more thorough letter was sent to the veteran in 
April 2003.  However, in describing the evidence the veteran 
needed to substantiate his claim for benefits under 
38 U.S.C.A. § 1151 in this letter, the wrong version of 
§ 1151 was recited.  

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  This is the standard that was described 
in the April 2003 letter.  However, the Act specified that 
the amendments to 38 U.S.C.A. § 1151 were effective for 
claims filed after October 1, 1997.  See also, VAOPGCPREC 40-
97.  

The veteran's claim was filed prior to October 1, 1997.  
Hence, the amended version of 38 U.S.C.A. § 1151 is not 
applicable.  In pertinent part, the applicable version of 
38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C. § 1151 (as in 
effect prior to October 1, 1997).  

In determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which hospitalization, etc., was authorized or 
for the necessary consequences of a procedure.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(b), (c) (1996).  
Consequently, the Board finds that a remand is required to 
correct this procedural defect in order to ensure full 
compliance with the VCAA.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.  

Recent case law has made it unclear, at this time, whether 
the VCAA applies to this claim because it was filed before 
enactment of the law.  Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this, 
and the potential prejudice to the veteran if the Board were 
to proceed to issue a decision at this time, the Board 
concludes a remand is needed for full compliance with the 
notice and duty to assist provisions contained in the VCAA, 
which includes a complete explanation of the evidence 
required to substantiate a claim for benefits under the 
version of 38 U.S.C. § 1151 that was in effect prior to 
October 1, 1997.  It would be harmless for the Board to 
require compliance with the VCAA if it did not apply to the 
claim.  In fact, it would be more advantageous to the 
veteran.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so at this time.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be fully informed of the 
evidence required to substantiate his 
claim for benefits under the version of 
38 U.S.C. § 1151 in effect prior to 
October 1, 1997.  

2.  After the above has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


